Citation Nr: 1010993	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  05-24 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative arthritis of the lumbar spine (low back 
disability). 

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for peripheral neuropathy.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the shoulders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran retired in January 1975 after 20 years of active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2003, the RO, in pertinent part, proposed to 
reduce the 40 percent evaluation for the veteran's service-
connected degenerative arthritis of the lumbar spine to 20 
percent disabling, denied entitlement to service connection 
for arthritis of the shoulders, and denied the veteran's 
application to reopen a claim of entitlement to peripheral 
neuropathy.  In April 2003, the Veteran filed a statement 
addressing his claim for an increase rating for degenerative 
arthritis of the lumbar spine and entitlement to service 
connection for peripheral neuropathy as a result of exposure 
to Agent Orange in service.  The Board finds that this 
statement constitutes a valid notice of disagreement with 
respect to these claims.  

In July 2003, the RO continued the 40 percent evaluation for 
lumbar spine disability.  

In May 2004, the Veteran filed an additional statement 
regarding his claim for an increased evaluation for his 
lumbar spine disability.  The Veteran also enclosed evidence 
in support of his claim of entitlement to service connection 
for degenerative arthritis of the right shoulder.  The Board 
notes that this statement is dated more than one year after 
the February 2003 rating decision and therefore cannot be 
construed as a notice of disagreement.  The Board, however, 
finds that this statement may properly be read as an 
application to reopen the shoulder claim.

In October 2004, the RO denied service connection for 
peripheral neuropathy and arthritis of the shoulders.  The RO 
also granted temporary total disability for the veteran's 
service-connected lumbar spine disability effective January 
21, 2004, based on surgical or other treatment necessitating 
convalescence.  A 40 percent evaluation was then assigned 
from March 1, 2004.  

The RO issued a statement of the case with respect to the 
peripheral neuropathy, shoulder, and lumbar spine claims in 
June 2005, and the Veteran filed his substantive appeal the 
next month.  

In November 2008, the RO granted entitlement to service 
connection for PTSD and evaluated the disability as 30 
percent disabling effective April 30, 2008.  In August 2009, 
the Veteran submitted a VA form 21-4138 (Statement in Support 
of Claim) indicating that he would like to request a higher 
evaluation for his service-connected PTSD.  The Veteran also 
indicated that he wished to claim entitlement to service 
connection for hypertension, erectile dysfunction, and sleep 
apnea.  Because the statement is dated within one year of the 
November 2008 rating decision, the Board construes this 
statement as a notice of disagreement with respect to the 
evaluation of the veteran's service-connected PTSD.  And as 
the other claims of service connection for hypertension, 
erectile dysfunction, and sleep apnea have not yet been 
adjudicated in the first instance, these issues are referred 
back to the RO. 

A personal hearing was held before the undersigned Veterans 
Law Judge in January 2010.  A transcript of these proceedings 
have been associated with the Veteran's claims file.  At the 
hearing, additional evidence was submitted, accompanied by a 
waiver of RO consideration.  This evidence will be considered 
by the Board in reviewing the veteran's claims.

In this case, the Board notes that the veteran's claims file 
indicated that he was awarded disability benefits from the 
Social Security Administration.  Responses from the Social 
Security Administration reported that medical records related 
to the Veteran with the Social Security Administration had 
been destroyed.  In this regard, the Board notes that the 
Veteran's claims file indicates that the Veteran was born 
September 24, 1937, and that he is 72 years old.  The Board 
also notes that, under 38 U.S.C § 402, SSA disability awards 
automatically convert to "old age" benefits when a person 
turns 65.  In light of that fact, and the fact that the 
Social Security's Document Retention Schedule requires the 
destruction of any disability records when a beneficiary 
turns 72, there is no further duty on the part of VA to 
secure any records from that agency.    

With respect to the veteran's peripheral neuropathy claim, 
the Board notes that when determining the scope of a claim, 
the Board must consider the claimant's description of the 
claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of that claim.  Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009).  Although VA does not maintain strict 
pleading requirements and allows for a sympathetic reading of 
claims, the sympathetic reading requirement does not obligate 
the Board to conduct an exercise in prognostication, but only 
requires that it consider all claims reasonably raised by the 
evidence.  See Talbert v. Brown, 7 Vet. App. 352, 356-357 
(1995).  

In this case, the Board notes that the Veteran's current 
claim for peripheral neuropathy is based upon the same 
factual basis and symptoms as his original claim, which was 
denied, initially, in a September 1985 Board decision 
(Castleman's disease with peripheral neuropathy) and 
subsequently, in a September 1997 RO decision (peripheral 
neuropathy secondary to Agent Orange exposure). As such, it 
is appropriate for the Board to consider this claim as a 
request to reopen the previously denied claim.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Finally, the Board notes that, before reaching the merits of 
the Veteran's claims for arthritis of the shoulders and 
peripheral neuropathy, the Board must first rule on the 
matter of reopening of the claims.  That is, the Board has a 
jurisdictional responsibility to consider whether it is 
proper for the claims to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues 
have therefore been styled as set forth above.  

Because the assigned evaluation of the Veteran's low back 
disability does not represent the maximum rating available, 
the Veteran's claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

In addition, as the Veteran has perfected an appeal as to the 
initial rating assigned for his service-connected PTSD, the 
Board has characterized the issue in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.

The issue of entitlement to an initial evaluation in excess 
of 30 percent for PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  For the entire appeal period, the service-connected low 
back disability is not shown to have been manifested by 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent pain, or to 
currently result in unfavorable ankylosis of the 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine, or intervertebral disc syndrome manifested by 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.   

3.  Neurological manifestations of the service-connected low 
back disability indicated bilateral objective signs of 
radiculopathy involving nerve roots L5 and S1.  

4.  In an unappealed decision dated in September 1985, the 
Board denied entitlement to service connection for 
Castleman's disease with peripheral neuropathy.

5.  In an unappealed rating decision dated in September 1997, 
the RO denied the Veteran's application to reopen his claim 
of entitlement to service connection for peripheral 
neuropathy, to include as due to Agent Orange exposure.

6.  The evidence received since the September 1997 RO 
decision, by itself or in connection with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for peripheral neuropathy.

7.  In an unappealed rating decision dated in February 2003, 
the RO denied the Veteran's claim of entitlement to service 
connection for arthritis of the shoulders.

8.  The evidence received since the February 2003 RO 
decision, by itself or in connection with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for arthritis of the shoulders.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
Veteran's service-connected low back disability are not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 
4.40, 4.45, 4.71, 4.71a; Diagnostic Codes 5293 (2002) 5292, 
5295 (2003), Diagnostic Codes 5239, 5243 (2009).

2.  The criteria for a separate 10 percent rating for 
neurological manifestations of the veteran's service-
connected low back disability to the right lower extremity 
with objective signs of radiculopathy involving nerve roots 
L5 and S1 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2009).

3.  The criteria for a separate 10 percent rating for 
neurological manifestations of the veteran's service-
connected low back disability to the left lower extremity 
with objective signs of radiculopathy involving nerve roots 
L5 and S1 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2009).

4.  A September 1985 Board decision that denied service 
connection for Castleman's disease with peripheral neuropathy 
is a final decision.  38 U.S.C.A. §§ 4004(b) (1982); 38 
C.F.R. §§ 19.104 (1985).

5.  A September 1997 RO decision that denied the veteran's 
application to reopen a claim of entitlement to service 
connection for peripheral neuropathy, to include as due to 
Agent Orange exposure, is a final decision. 38 U.S.C.A. §§ 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).

6.  The evidence received subsequent to the September 1997 RO 
decision is new but not material, and the request to reopen 
the Veteran's claim of entitlement to service connection for 
peripheral neuropathy is denied. 38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 20.1105 (2009).

7.  A February 2003 RO decision that denied entitlement to 
service connection for arthritis of the shoulders is a final 
decision. 38 U.S.C.A. §§ 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2003).

8.  The evidence received subsequent to the February 2003 RO 
decision is new but not material, and the request to reopen 
the Veteran's claim of entitlement to service connection for 
arthritis of the shoulders is denied. 38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156, 3.159, 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's (1) request to reopen 
previously denied claims of entitlement to service connection 
for peripheral neuropathy and arthritis of the shoulders, and 
(2) a claim of entitlement to a higher evaluation for 
degenerative arthritis of the lumbar spine, the Board finds 
that VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  In this regard, the Board finds that letters dated in 
December 2002, July 2004, March 2006, August 2007, and 
November 2008, satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Veteran was aware 
from these letters what evidence was necessary to support his 
claims; and that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  In addition, the 
letter informed the Veteran that additional information or 
evidence was needed to support his claims; and asked the 
Veteran to send the information to VA.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].

In terms of the Veteran's new and material claims, the Board 
observes that the July 2004 letter specifically notified the 
Veteran that his claims of entitlement to service connection 
for peripheral neuropathy and arthritis of the shoulders had 
previously been denied.  The letter stated that the 
peripheral neuropathy claim had been denied because there was 
no evidence to show that the Veteran had peripheral 
neuropathy during service or within one year of service.  The 
evidence also revealed that the veteran's peripheral 
neuropathy was chronic, and therefore there was no presumed 
association between exposure to Agent Orange and his 
peripheral neuropathy. The letter also stated that the 
veteran's shoulder claim was previously denied because there 
was no diagnosis of arthritis of the shoulders in service or 
within one year of service, and no evidence that the 
condition was caused by service.  The Veteran was informed 
that he needed to submit new and material evidence in support 
of his claims.  The letter explained that new evidence was 
evidence submitted to the RO for the first time; and material 
evidence was existing evidence that pertained to the 
Veteran's previous denial of service connection.  The RO also 
informed the Veteran that new and material evidence must 
raise a reasonable possibility to substantiate the claims.  
Kent v. Nicholson, 20 Vet App. 1 (2006).  The July 2004 
letter was sent prior to the initial adjudication of the 
Veteran's shoulder claim, but not prior to the adjudication 
of the veteran's peripheral neuropathy claim.  The Board 
finds that the  belated notice, however, was not be 
prejudicial to him since the Veteran was provided adequate 
notice, his claim was readjudicated, and the Veteran was 
provided a Supplemental Statement of the Case explaining the 
readjudication of his claim.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 (VA's regulation concerning VA assistance in 
developing claims) has been revised in part recently.  These 
revisions became effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at hand.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice.  Finally, under 38 
C.F.R. § 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate section 38 
U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) [Mayfield II].

In addition to the foregoing, the Board observes that the 
Veteran's service medical records, VA treatment records, and 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  And the 
Veteran has been provided with multiple VA examinations in 
connection with his claims.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The Board acknowledges that the Veteran has not been afforded 
a VA examination in connection with his shoulder claim.  
However, unless new and material evidence is submitted, the 
duty to assist an appellant does not include a VA 
examination. 38 C.F.R. § 3.159(c)(4)(iii).  

The Board concludes, after reviewing all evidence of record, 
that the preponderance of the evidence is against the 
Veteran's claims.  As such, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned to these claims are rendered moot; and no further 
notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the Veteran's claims.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Higher rating for low back disability.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  In this regard, the Board also acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the Veteran's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Where a Veteran has been 
diagnosed as having a specific condition and the diagnosed 
condition is not listed in the Ratings Schedule, the 
diagnosed condition will be evaluated by analogy to closely-
related diseases or injuries in which not only the functions 
affected, but the anatomical localizations and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  In 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  Id.  However, in that regard, the Board notes 
that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Finally, where laws or regulations change after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the Veteran applies, absent Congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas, 1 Vet. App. at 312-13.  In 
addition, the General Counsel of VA has held that where a law 
or regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the Veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

A.  Low back disability.

In this case, the Veteran's low back disability is evaluated 
as 40 percent disabling under Diagnostic Code 5242 for 
degenerative arthritis of the spine.  The Board also notes 
that the Veteran filed his claim for increase rating prior to 
September 2002.  Accordingly, the Board will quickly outline 
the relevant criteria.  

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent rating under this code requires that 
the disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  

The Veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A 40 percent evaluation 
requires severe limitation of motion.  

Finally, the Veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; and 
a 40 percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief.  A 60 
percent evaluation is warranted where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.  

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  

Under these rating criteria (renumbered as Diagnostic Code 
5243 after September 2003) the evaluation of intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
made either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
one week but less than two week during the past 12 months, a 
minimum 10 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent rating is 
warranted.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.  

Finally, effective on September 26, 2003, additional 
substantive changes were made to the criteria for evaluating 
spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003).  These later revisions provide a general new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243.  

Under these new regulations, intervertebral disc syndrome, 
renumbered as Diagnostic Code 5243, may be evaluated under 
this new general rating formula after September 2003 or under 
the rating criteria for incapacitating episodes made 
effective on September 23, 2002, as set forth hereinabove.  

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

Note 1 to the General Rating Formula for Diseases and 
Injuries of the Spine  provides that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, is to be evaluated separately 
under an appropriate diagnostic code.

Note 2 to the General Rating Formula for Diseases and 
Injuries of the Spine  provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  See also Plate V.

Note 3 to the General Rating Formula for Diseases and 
Injuries of the Spine  provides that, in exceptional cases, 
an examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note 2.  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.

Note 4 to the General Rating Formula for Diseases and 
Injuries of the Spine  provides that each range of motion 
measurement is to be rounded to the nearest five degrees.

Note 5 to the General Rating Formula for Diseases and 
Injuries of the Spine  provides that, for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Note 6 to the General Rating Formula for Diseases and 
Injuries of the Spine  provides that disability of the 
thoracolumbar and cervical spine segments are to be 
separately evaluated, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Board notes that the Rating Schedule was not revised with 
respect to those provisions governing arthritis such as DC 
5010 and 5003.  According to DC 5010, arthritis due to trauma 
that is substantiated by x-ray findings will be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  
Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under DC 5003.  Id.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

The medical evidence in this case consists primarily of post-
service treatment records and VA examinations dated in 
January 2003, March and June  2004, and August 2007.

A January 2003 VA examination noted that the Veteran was 
claiming increased evaluation for his service-connected 
degenerative arthritis of the lumbar spine.  The Veteran 
reported a long history of low back problems.  The veteran's 
medical history was noted and the Veteran was noted to have 
chronic low back pain.  The Veteran was not indicated to have 
pain radiating into the legs or loss of bowel or bladder 
control.  Examination of the back revealed no evidence of 
spasm or tenderness.  Range of motion testing revealed 70 
degrees of flexion, 0 degrees of extension, and 20 degrees 
right and left lateral bending.  The examiner noted pain on 
motion.  No radicular pain was noted.  The Veteran was 
diagnosed with degenerative arthritis of the lumbar spine.  
The examiner indicated that the veteran had pain on motion 
that could further limit function during flare-ups or with 
increased use as described.  

The Veteran was again examined by VA in March 2004 in 
connection with his low back disability.  The Veteran 
reported that he had surgery on his lower back in January 
2004.  The operative report noted a diagnosis of lumbar 
spondylosis, lumbar stenosis and bilateral lower extremity 
claudication.  The surgical procedure was a lumbar 
laminectomy at L2, L3, L4, L5, and S1, among other 
procedures.  After contacting the RO regarding the 
examination, the RO and the examiner agreed that it was too 
soon after surgery to be doing a VA examination with 
associated range of motion testing.

The Veteran was rescheduled for a VA examination in June 
2004.  The examiner indicated that the veteran's claims file 
had not been reviewed in connection with the examination.  
The veteran's medical history, including his January 2004 
surgery, was noted for the record.  The Veteran reported that 
he still has some discomfort in his back with numbness in the 
legs, but that it has decreased to a significant point.  Upon 
examination, the Veteran was noted to have a well-healed 
surgical scar over the lumbar spine.  Range of motion testing 
indicated that he lacked 10 degrees of having full extension, 
but could only flex 40 degrees.  He had right and left 
lateral movement to 5 degrees, and rotation capabilities to 
10 degrees.  These movements were noted to be significantly 
guarded and with pain.  Repetitive motion testing was not 
performed because of the guarded motion.  No neurological 
deficits were noted.  Testing revealed posterior effusion 
involving the lumbar spine, and there was spurring at L2-3 
with degenerative disc disease at L4-5 and L5-S1, more severe 
at the latter.  The Veteran was diagnosed with low back pain 
secondary severe disc disease along with fusion.  

Finally, the Veteran was afforded a VA examination for his 
spine in August 2007.  The examiner indicated that the 
veteran's claims file had not been reviewed in connection 
with the examination and report.  The Veteran's reported 
medical history was noted for the record, including lumbar 
laminectomy with fusion and rod placement in June 2003.  The 
Veteran reported increased back pain with some radiation down 
his right leg.  The Veteran also reported that he has a 
history of peripheral neuropathy that is not related to his 
back.  In this regard, the Board notes that the Veteran's 
medical records indicate that the Veteran has been diagnosed 
with Castleman's disease with peripheral neuropathy dating 
from approximately 1982.  The Veteran reported limitation in 
standing and walking due to his back disability and reported 
that he has flare-ups of worsening pain at least five days a 
week associated with increased activity.  The Veteran 
indicated that he did not use a cane, crutch, or back brace.  
He denied bladder or bowel control problems and indicated 
that he is able to do activities of daily living.  Upon 
examination, the Veteran was noted to have a 15 cm vertical 
laminectomy scar in the lumbar area.  This was noted to be 
well-healed in the mid-line with no heat, swelling or 
erythema.  There was negative CVA tenderness.  Range of 
motion testing revealed 0-40 degrees forward flexion, 0-10 
degrees extension, 0-20 degrees right and left lateral 
flexion, and 0-20 degrees right and left lateral rotation.  
There was pain noted with all rotation and movement of the 
lumbar spine.  No additional limitation of motion was noted.  
Neurological testing found that the Veteran had an antalgic 
gait with a right limp.  DTRs in the lower extremities were 
1+ and absent ankles.  He had decreased sensation to sharp 
and dull touch in both lower extremities, right more so than 
left.  He had normal monofilament test to both feet, and 
straight leg raise was positive for radicular pain.  He was 
unable to do a deep knee bend or walk heel to toe.  The 
Veteran was diagnosed with degenerative joint disease of the 
lumbar spine, status post lumbar laminectomy with fusion and 
rod placement, with objective signs of radiculopathy 
involving nerve roots L5 and S1.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 40 percent for the service-connected low back 
disability is not warranted at any time during the course of 
the appeal.  

The Board first notes here that an evaluation in excess of 40 
percent is not available under the prior Diagnostic Code 5295 
and 5292, as 40 percent is the maximum evaluation available 
under these codes.  In addition, a higher evaluation is not 
warranted under Diagnostic Codes 5003 and 5010 for arthritis, 
as 20 percent is the maximum evaluation available under those 
codes.  And with respect to Diagnostic Code 5003, the Board 
notes that the Veteran does not warrant a separate additional 
10 percent disability rating for arthritis under Diagnostic 
Code 5003.  In this regard, the Board notes that Note 1 to 
Diagnostic Code 5003 states that the 20 percent and 10 
percent ratings based on x-ray findings will not be combined 
with ratings with ratings based on limitation of motion.

Under Diagnostic Code 5293, which was in effect prior to 
September 23, 2002, a 60 percent evaluation would be 
warranted where intervertebral disc syndrome is pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, and with little intermittent pain.  
While there is certainly pain associated with the Veteran's 
disability and evidence of radiculopathy involving nerve 
roots L5 and S1, the examination findings above do not 
indicate the presence of pronounced intervertebral disc 
syndrome or demonstrable muscle spasm.  The Board also notes 
that the Veteran has been diagnosed with peripheral 
neuropathy that is not associated with the veteran's low back 
disability, but rather associated with Castleman's disease.  
The evidence in the claims file does not support a higher 
evaluation under these criteria.  

A maximum 60 percent evaluation is also available under 
revised Diagnostic Code 5293, effective on September 23, 2002 
(renumbered as Diagnostic Code 5243 after September 2003).  
Under this code, the higher evaluation is for application if 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  In this case, 
however, there is no evidence of incapacitating episodes.  

Finally, effective on September 26, 2003, additional 
substantive changes were made to the criteria for evaluating 
spine disorders.  Under these criteria, an evaluation in 
excess of 40 percent is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine or for 
unfavorable ankylosis that would involve the entire spine.  
In this case, however, while the medical evidence does 
indicate fusion and rod placement, the medical evidence does 
not indicate that there is ankylosis of the spine.  

Additionally, the Board notes that, under Note 1 of the 
General Rating Formula, any associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  Therefore, the Board will considered 
whether such results in any associated objective neurological 
abnormalities that warrant separate ratings.  

In this regard, the Board notes that the Veteran has had 
complaints of radiating pain and radiculopathy, as noted 
above.  In this regard, the Board notes that the earlier 
examinations did not indicate radiculopathy or pain radiating 
to his legs.  Specifically, the January 2003 VA examination 
noted that the Veteran was not indicated to have pain 
radiating into the legs or loss of bowel or bladder control.  
No radicular pain was noted.  The June 2004 examiner 
indicated that the Veteran reported numbness in the legs, but 
no neurological deficits were noted.  In the Veteran's most 
recent examination dated in August 2007, however, the 
examiner indicated that the veteran reported increased back 
pain with some radiation down his right leg. He denied 
bladder or bowel control problems.  Neurological testing 
found that the Veteran had an antalgic gait with a right 
limp.  DTRs in the lower extremities were 1+ and absent 
ankles.  He had decreased sensation to sharp and dull touch 
in both lower extremities, right more so than left.  He had 
normal monofilament test to both feet, and straight leg raise 
was positive for radicular pain.  He was unable to do a deep 
knee bend or walk heel to toe.  The Veteran was diagnosed 
with degenerative joint disease of the lumbar spine, status 
post lumbar laminectomy with fusion and rod placement, with 
objective signs of radiculopathy involving nerve roots L5 and 
S1.  

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  

Based on the findings as outlined above, the Board finds that 
the evidence does show that the symptomatology associated 
with the veteran's low back disability was present at the 
time of the August 2007 VA examination. The Board also finds 
that such symptomatology is analogous to mild incomplete 
paralysis of the sciatic nerve. As such, the Board finds that 
a separate 10 percent evaluation for neurological 
manifestations of the veteran's service-connected low back 
disability, for the Veteran's right and left lower 
extremities, is in order.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the Veteran reported complaints of pain, as 
noted above, the examination reports indicate that the 
Veteran's range of motion findings reflect the limitation 
caused by this pain.  The Board finds that the appropriate 
factors were noted by the examiners in recording the 
Veteran's range of motion studies, and were contemplated in 
the examination results.  In addition, because the relevant 
diagnostic criteria applicable to evaluations in excess of 40 
percent for the back do not use range of motion studies, the 
considerations set forth in 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are not for application, as these considerations should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Therefore, the Board holds that additional 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7.  

Finally, the Board notes that the Veteran was indicated to 
have a scar in relation to his low back disability.  In this 
case, the Board has considered whether the Veteran is 
entitled to a separate 10 percent disability rating pursuant 
to 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  In this 
case, however, despite the presence of a healed scar, the 
Veteran's recent medical records do not indicate that this 
scar meets the criteria for a compensable disability rating 
under the currently applicable diagnostic code provisions, to 
include Diagnostic Codes 7801 to 7805.  

In this regard, the Board notes that the Diagnostic Codes 
applicable to scars were amended, effective October 23, 2008.  
See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 
2008).  The summary in Federal Register noted that the 
applicability date of the amendment is for all applications 
for benefits received by VA on and after October 23, 2008; a 
Veteran whom VA rated before such date under diagnostic codes 
7800, 7801, 7802, 7803, 7804, or 7805 may request review 
under these clarified criteria irrespective of whether his or 
her disability has worsened since the last review.    

B.  Other considerations

The Board notes that the VA examinations of the Veteran were 
conducted without the benefit of reviewing of the Veteran's 
claims file.  However, the Board notes that the Court in 
Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held 
that scientific tests (range of motion measurements in that 
case) are not conclusions drawn by a VA examiner that would 
be affected by review of the claims file.  As a result, the 
Court concluded that the failure to review the Veteran's 
claims file did not undermine the objective (range of 
motion) findings recorded by the VA examiner; these findings 
were considered valid despite flaws in the record.  Id.  A 
review of the Veteran's claims file, while desirable, was 
not necessary to the successful evaluation of the Veteran's 
claim.  The findings regarding the Veteran's back disability 
are not undermined by a failure to review the Veteran's 
claims file.  

The Board also notes that the record does not establish that 
the schedular criteria are inadequate to evaluate the 
Veteran's disability so as to warrant assignment of a higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the Veteran's 
disability has resulted in marked interference with 
employment (beyond that contemplated in the rating criteria).  
In addition, there is no showing that the disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  

In this case, the Board notes that the Veteran was denied 
entitlement to individual unemployability in an April 2004 
rating decision.  The Veteran did not file a notice of 
disagreement with this claim and it became final.  No further 
consideration of a TDIU is therefore warranted at this time.  



III.  Request to reopen claims of service connection for 
peripheral neuropathy and arthritis of the shoulders.

The Veteran contends that he is entitled to service 
connection for peripheral neuropathy and arthritis of the 
shoulders. 

The Veteran was denied entitlement to service connection for 
Castleman's disease with peripheral neuropathy in an 
unappealed September 1985 Board decision. The Veteran's 
peripheral neuropathy claim was again denied in an unappealed 
rating decision dated in September 1997.  The veteran's 
shoulder claim was denied in an unappealed rating decision 
dated in February 2003.  

The September 1985 Board decision found that the Veteran was 
diagnosed with Castleman's disease that included symptoms of 
peripheral neuropathy from 1982, and that the veteran's 
service records did not show manifestations or objective 
findings of this disease in service or within one year of 
service.  The September 1997 decision found that the evidence 
did not show peripheral neuropathy in service or within one 
year of service.  The RO also found that the veteran's 
peripheral neuropathy was chronic and therefore did not 
warrant presumptive service connection as due to Agent Orange 
exposure.  38 C.F.R. § 3.309(e), Note 2.  The February 2003 
rating decision found that there was no record of a clinical 
diagnosis of arthritis of the shoulders during service or 
within one year of service. 

With respect to the veteran's peripheral neuropathy claim, 
the medical evidence associated with the veteran's claims 
file since September 1997 consists of multiple private and VA 
treatment records, and VA examinations.  These records note 
that the Veteran has a history of Castleman's disease with 
ongoing treatment related to his condition.  These records 
also, nearly uniformly, note that the veteran's peripheral 
neuropathy is due to the Castleman's disease.  A few records 
record the diagnosis of peripheral neuropathy without comment 
as to etiology, or state that it is of unknown etiology.  As 
noted above, service connection for Castleman's disease with 
peripheral neuropathy was denied by the Board in an 
unappealed September 1985 decision.  Since September 1997, 
the Veteran has also been noted to have service-connected 
lumbar degenerative disc disease.  This has been noted in 
several treatment records to include radiculopathy.  However, 
after carefully reviewing the veteran's records dated after 
September 1997, there is no medical evidence or opinion that 
indicates that the Veteran has peripheral neuropathy that is 
due to his low back disability, due to Agent Orange exposure, 
or that peripheral neuropathy had its onset in service or 
within one year of service.  

With respect to the veteran's shoulder claim, the medical 
records associated with the veteran's claims file after 
February 2003 indicates that the Veteran has been noted to 
have right shoulder pain.  One treatment record dated in July 
2004 indicated that the Veteran has mild capsulitis and 
secondary bursitis.  There is no indication in the veteran's 
medical records since February 2003, however, that the 
Veteran currently has arthritis of the shoulders that had its 
onset in service or within one year of service.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  The Board observes that a regulatory change 
with respect to new and material evidence claims has been 
made which applies prospectively to all claims submitted on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the 
Veteran filed his claim to reopen after this date, the new 
version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.

As set forth above, the evidence associated with the claims 
file since the December 1995 rating decision consists of 
private and VA treatment records, and VA examinations.  This 
evidence is new evidence, in that it was not previously 
physically of record at the time of the September 1997 and 
February 2003 decisions, respectively.  However, the evidence 
is not "material evidence" since it basically reiterates the 
Veteran's prior contentions already of record and reflects 
that the Veteran is undergoing current treatment related to 
his conditions.  Specifically, the medical evidence regarding 
peripheral neuropathy indicates that the veteran's disability 
is due to Castleman's disease, and there is no medical 
evidence or opinion that the condition is due to the 
veteran's service-connected low back disability, Agent Orange 
exposure, or that peripheral neuropathy had its onset in 
service or within one year of service.  And while the medical 
evidence regarding the veteran's shoulders shows right 
shoulder pain, and mild capsulitis and secondary bursitis, 
the medical evidence does not indicate the presence of 
arthritis of the shoulders, and does not indicate that a 
shoulder disability had its onset in service or within one 
year of service.  This evidence does not relate to an 
unestablished fact necessary to substantiate the claims or 
raise a reasonable possibility of substantiating the claims.  
Without such evidence, there is no reasonable possibility of 
substantiating the Veteran's claims. 38 C.F.R. § 3.156.  See 
also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing other crucial 
matters, such as medical nexus, does not constitute new and 
material evidence).  

In this regard, the Board also notes that the Veteran's 
statements in connection with the claim do not support 
reopening of his claims.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain, but as a layperson, the Veteran is not 
competent to offer medical opinions.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  See also, Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

In this case, the information added to the record since 
September 1997 and February 2003, respectively, is 
cumulative, at best, of the evidence previously considered 
and does not relate to an unestablished fact necessary to 
substantiate the claims and, therefore, does not raise a 
reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156.  

For these reasons, the Board finds the new evidence of record 
is not material to the Veteran's claims of entitlement to 
service connection for peripheral neuropathy and arthritis of 
the shoulders.  As such, the Veteran's claims are not 
reopened; and the appeals are denied.

ORDER

An evaluation in excess of 40 percent for degenerative 
arthritis of the lumbar spine is denied.

A separate 10 percent evaluation for radiculopathy of the 
right lower extremity involving nerve roots L5 and S1, is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.

A separate 10 percent evaluation for radiculopathy of the 
left lower extremity involving nerve roots L5 and S1, is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for peripheral neuropathy 
has not been received, and the appeal is denied. 

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for arthritis of the 
shoulders has not been received, and the appeal is denied. 


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim of entitlement to an initial 
evaluation in excess of 30 percent for PTSD must be remanded 
for further action.

Here, the Board notes that in November 2008, the RO granted 
entitlement to service connection for PTSD and evaluated the 
disability as 30 percent disabling effective April 30, 2008.  
In an August 2009 VA form 21-4138 (Statement in Support of 
Claim), the Veteran submitted a statement indicating that he 
would like to request a higher evaluation for his service-
connected PTSD.  The Veteran also indicated that he wished to 
claim entitlement to service connection for hypertension, 
erectile dysfunction and sleep apnea.  Because the statement 
is dated within one year of the November 2008 rating decision 
granting service connection for PTSD, the Board construes 
this statement as a notice of disagreement with respect to 
the evaluation of the veteran's service-connected PTSD.  And, 
as the other claims have not been adjudicated by the RO 
these, as noted have, they have been referred to the RO for 
appropriate disposition. 

Because the RO has not issued to the Veteran a statement of 
the case with respect to the evaluation of his service-
connected PTSD, a remand is warranted.  38 C.F.R. § 20.201, 
20.300-301;  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 
1997).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran a 
statement of the case regarding his claim 
of entitlement to an initial evaluation 
in excess of 30 percent for PTSD, to 
include notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect an issue, 
in accordance with 38 C.F.R. § 19.30.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


